DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 8–15 in the reply filed on 11/11/2020 is acknowledged. The traversal is on the ground(s) that 
Considering that the Examiner will most likely undertake a search for the method of manufacturing a wind turbine blade shell part of Group II, which requires that "the wind turbine blade shell part is manufactured in a mould provided with a moulding surface that defined an outer shape of the wind turbine blade shell part" (see independent claim 8 of Group II) searching for the very same mould of Group I would be minimally burdensome on the Examiner in view of the fact that the groups share similar features. 
(reproduction of the first full paragraph from page 3 of Applicant’s remarks filed on 11/11/2020). (underline in original).This is not found persuasive because the examination of process claims requires more extensive consideration of the material worked upon. This is differentiated from the apparatus of claim 1 where the focus is on the structural features of the mould. Unlike process claims, the structural features of an apparatus only merely need to capable of operating the claimed processes. For example, the “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 21115). This is consistent with inventions I and II being appropriately classified in B29C 33/12 and B29C 70/543, respectively. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. MPEP 808.02.
	Further Applicant argues:

(reproduction of the last paragraph from page 3 of Applicant’s remarks filed on 11/11/2020). The Examiner is sensitive the costs of prosecuting patent applications. However, the Examiner hopes that the explanation above provides from clarity as to how there would be a serious search and/or examination burden if a restriction were not required. The Examiner will take every effort to facilitate compact prosecution. To that end, if the Applicant believes an interview would facilitate compact prosecution, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1–7, drawn to the mould, are withdrawn and claims 8–15 are examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Please see the following for the relevant limitations and corresponding structure in the specification (reference being made to Applicant’s specification filed on 09/27/2018):
Claim 12’s “driving means for lowering” corresponds to Figure 17’s “telescopic piston cylinder 91 that is connected between a stationary part of the lowering mechanism 85 and the frame 86” (Page 23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

MPEP 2181 also identifies limitations which have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181“The following are examples of structural terms that have been found not to invoke 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “circuit,” “detent mechanism,” “digital detector,” “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”). 
The following functional limitations are not assumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are similar to those examples in MPEP 2181 identified immediately above:
Claim 11’s “plurality of fastening members.”

Information Disclosure Statement
	After closely examining the Information Disclosure Statements submitted by the Applicant to date, the Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statements filed on 09/27/2018 and 11/28/2018:

ES 2382245 = Derwent indicates an English Equivalent is available at BR 112014019754; however, the Examiner was unable to retrieve the corresponding disclosure at the time the search was performed; 
JP 5964322 = US 20130289089; and
WO 2006070171 = US 20080206059.
	Of the above, the following references were not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, are cited in the attached PTO-892 to be made of record:
US 20080206059 A1; and 
US 20130289089 A1. 

Information Disclosure Statement
The information disclosure statement filed on 09/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the only foreign reference provided was for ES 2382245. The IDS has been placed in the application file, but the foreign references struck through therein, unless explicitly applied in a rejection below, were not considered.

Examiner's Note:
	The Examiner wishes to address the following limitations to clarify the record:
Claim 8 recites "lowering the root end insert onto the moulding surface" in line 9;
Claim 9 recites "the root end insert in a first motion step is lowered onto the moulding surface" in line 3;
Claim 9 recites "the root end insert in a second motion step is tiled until the root end insert rests on the moulding surface" in lines 6–7; and 
Claim 13 recites "the frame and the root end insert is lowered onto the mould surface" in line 2. 
Initially, the Examiner understood these limitation stop require that the root end insert is lower/tilted until the root end insert comes into direct physical contact with the mould surface of ensures that the fibre material 68 that has already been arranged on the mould surface 22 is not distorted or otherwise wrinkled" and Figure 21's illustration that the root end insert 74/76 is sandwiched between fibre layer 68 and 83 as discussed at Page 24's lines 22–30) .
Given that the understanding of one of ordinary skill in the art, as informed by the Applicant's specification, the limitations identified above are neither indefinite nor readily object able. The Applicant is politely invited to amend these limitations to be more consistent with the Applicant's specification. 

Claim Objections
Claims 8 and 13 are objected to because of the following informalities: 
Claim 8 recites the inadvertent drafting error of “wherein the wind turbine blade shell part is manufactured in a mould provided with a moulding surface that defined an outer shape of the wind turbine blade.” This language is awkward because it seems to utilize both present and defines an outer shape of the wind turbine blade” so that the limitation’s tense is consistent. The Examiner may be incorrect but wanted to bring the matter to the Applicant’s attention for consideration. 
Claim 13 recites the inadvertent drafting error of “the frame and the root end insert is lowered.” The Examiner respectfully submits that this limitation could be improved by reciting “the frame and the root and insert are lowered.” Note: the recitation of "the frame" lacks antecedent basis and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 rejected because it's unclear what portions of the preamble are actually required in the claimed method of manufacturing a wind turbine blade shell part. The reader will find a 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of "wherein the method comprises the steps of: a) arranging the root end insert on a lowering device of the mould, and b) lowering the root end insert onto the moulding surface of the mould via the lowering device" will arrive at the limitations of claim 8's method of manufacturing a wind turbine blade shell part. Please consider bringing in the limitations of claims 14–15 into claim 8 and harmonizing the same with the preamble to overcome this rejection. 
Claims 9–15 are rejected for the same reasons via their dependency on claim 8. 
Claim 9 recites “is angled upwards in the longitudinal direction” in line 4. The Examiner acknowledges that many structures already recited could inherently have a longitudinal direction, e.g., the wind turbine blade shell part, fibre reinforcement material, the insert itself, the mould, the lowering device, or the moulding surface that defines an outer shape of the wind turbine blade shell part. However, since more than one of these structures can inherently provide antecedent basis for “a longitudinal direction,” one of ordinary skill in the art is unable to ascertain which potential longitudinal direction claim 9's"the longitudinal direction" has antecedent basis in.
The Examiner recommends explicitly establishing a longitudinal direction for a particular structure before subsequently referencing “the longitudinal direction.” For the purposes of searching and throughout the remainder this action, the Examiner will assume that the Applicant was referencing the longitudinal direction of the moulding surface that defines an outer shape of the when turbine blade part (this is consistent with Page 24's lines 1–2 of Applicant's Remarks filed on 09/27/2018).
Claim 10’s recites “the lowering mechanism” in line 3. This limitation lacks antecedent basis. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the recitation of “the lowering mechanism” to have antecedent basis in claim 8’s lowering device.
Regarding claim 11, this claim recites "such as bushings, e.g. wherein the root end insert further comprises a number of inserts arranged between fastening members." The phrases "such as" and "e.g." render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). Note: this claim introduces “a plurality of fastening members” in line 2 and recites “between fastening members” in lines 3 – 4. While one of ordinary skill in the art would understand that the Applicant’s subsequent recitation of “fastening members” to have antecedent basis in the recitation of “a plurality of fastening members,” the Examiner recommends using consistent language when referencing the same subject matter. The Examiner submits that this may be easily obtained by inserting--the plurality of--after “between” in claim 11’s line 3.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the recitation of “such as bushings, e.g. wherein the root end insert further comprises a number of inserts arranged between fastening members” are not intended limit the actual scope of the fastening members. The Examiner recommends removing these limitations or definitively narrowing the scope of claim 11 with the above note in mind.
Claim 12’s recites “the lowering mechanism” in line 2. This limitation lacks antecedent basis. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the recitation of “the lowering mechanism” to have antecedent basis in claim 8’s lowering device. 
Claim 13 recites “the frame” in line 1. While antecedent basis exists for “a frame” in line 12, claim 13 was amended to depend on claim 8 which lacks antecedent basis for “a frame.” Therefore, claim 13’s recitation of "the frame" in line 1 is indefinite there is insufficient antecedent basis for this limitation in the claim.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the recitation of “the frame” to be “a frame.”
	Claim 14 recites "optionally wherein the method additionally comprises the step of arranging one or more inner fibre layers on top of the root end insert." The use of "optionally wherein the method additionally comprises" render's the claim indefinite because inherent tension exists with between "optionally" and "additionally." The Examiner notes the term "optionally" is interpreted to mean "or." This consistent with MPEP 2173.05(h)II (although the pending claim is a little different). Further, is unclear whether the portion following "optionally wherein the method additionally comprises" is supposed to occur prior to step a or only after the arranging step. A plain reading of claim 14 requires the following:
wherein the method prior to step a) comprises the step of:
1) arranging one or more outer fibre layers on the moulding surface, the one or more outer fibre layers defining an outer surface of the wind turbine blade shell part; or 
2) wherein the method additionally comprises the step of arranging one or more inner fibre layers on top of the root end insert.
This arrangement conflicts with the Applicant disclosure because Applicant's specification does not disclose that the Applicant was in possession of arranging one or more inner fibre layers on top of the root end insert before arranging the root end insert on a lowering device of the mould. Rather, the step of arranging one or more inner fibre layers on top of the root end insert occurs after root end insert is placed on the lowering device and arranged on the one or more outer fibre layer located on the moulding surface. 
For the purposes of searching and throughout the remainder this action, the Examiner will assume that the Applicant intended claim 14 to recite:
wherein the method further comprises:
prior to step a), a step of arranging one or more outer fibre layers on the moulding surface, the one or more outer fibre layers defining an outer surface of the wind turbine blade shell part; and/or 
after step b), a step of arranging one or more inner fibre layers on top of the root end insert.
	Claim 15 is rejected for the same reasons via the dependency on claim 14. 

As to claims 14–15, this rejection is an extension of the rejection to claim 8's preamble above. Beginning with claim 15, this claim recites "comprises the steps of supplying a polymer to the outer and inner fibre layers, and allowing the polymer to cure so as to form the composite structure." Claim 15's recitation of "the composite structure" has antecedent basis in claim 8's preamble "wherein the wind turbine blade shell part is manufactured as a composite structure comprising a fibre reinforcement material embedded in a polymer matrix." In effect, claim 15's "the composite structure" breathes life into claim 8's "a composite structure" which comprises "a fibre reinforcement material embedded in a polymer matrix." In view of the above, does claim 15's outer and inner fibre layers correspond to the "fibre reinforcement material" in claim 8's preamble or are these materials additional? Similarly, is claim 15's polymer the same as claim 8's polymer matrix or an additional polymer? Given that claim 15's outer and inner fibre has explicit antecedent basis in claim 14, how does this interplay affect the scope of claim 15. In view of the above, claims 14 and 15 are rejected because they are indefinite in view of claim 8's preamble. Please be sure to distinguish or harmonize the limitations of claim 15 with the scope of claim 8 when addressing the indefinite limitations associated with of claim 8, 14 and 15. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 14 and 15's one or more outer and inner fibre layers have antecedent basis as a subset of claim 8's " a fibre reinforcement material" and claim 15's "a polymer" has antecedent basis in claim 8's "polymer matrix." 
Claim 15 is rejected for the same reasons via its dependency on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10–11 and 13–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE LARRINOA WO 2013113962 (published 08-2013) with reference being made to the page numbers annotated on the attached machine translation.
As to claim 8, please see the Examiner's Note above regarding the broadest reasonable interpretation of "onto the moulding surface of the mould."
DE LARRINOA discloses a method of manufacturing a wind turbine blade shell part (see claim 1's "Wind turbine blade manufacturing method characterized in that it comprises the following steps: placing a plurality of layers of fibreglass fabric (4)"), wherein the wind turbine blade shell part is manufactured as a composite structure comprising a fibre reinforcement material embedded in a polymer matrix, and wherein the wind turbine blade shell part is provided with a root end insert that, when manufactured, is accessible from a root end of the wind turbine shell part, and wherein the wind turbine blade shell part is manufactured in a mould provided with a moulding surface that defined an outer shape of the wind turbine blade shell part 
[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image1.png
    515
    588
    media_image1.png
    Greyscale

	a) arranging the root end insert (Figure 1, 1) on a lowering device (6) of the mould (3; see top of page 3's "Each insert (1) is tied on one of the two positioning templates (2) respectively attached to each mould shell (3) by means of an articulated joint (6)" ) , and 
b) lowering the root end insert onto the moulding surface of the mould via the lowering device (first full paragraph on page 3 stating "the inserts (1) and acts on the articulated joint (6) to rotate and place it the inserts (1) on the stacking of tissue layers (4)."). 
		As to claim 10, DE LARRINOA discloses a method according to claim 8. 
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

wherein the root end insert prior to step a) is arranged on a mounting plate (Figures 1 and 3's 2), and wherein the root end insert (1) is arranged on the lowering mechanism (6) via the mounting plate (2; see top of page 3's "Each insert (1) is tied on one of the two positioning templates (2) respectively attached to each mould shell (3) by means of an articulated joint (6) which in a preferred embodiment can be a hinge or similar and that at the same time it acts as a root cover of the mould (3) as can be seen in figure 3"). 
	As to claim 11, DE LARRINOA discloses a method according to claim 8.
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

 wherein the root end insert comprises a plurality of fastening members (1; see second to last paragraph under "BACKGROUND OF THE INVENTION" on page 3 stating " The method described here makes use of solid monolithic inserts of square section with a grooved outer surface and corner agreements which minimizes the gaps between the inserts and the filling blocks, compared to the commonly used elements formed by substantially cylindrical bushings of more than one hollow piece that need closure or a plug to prevent the entry of resins, usually epoxy." One of ordinary skill in the art understands this disclosure to be that the improvement is making a cylindrical bushing square so that that the gaps between the fastening devices may be more easily filled with inserts. See also the last paragraph under "BACKGROUND OF THE INVENTION" on page 2 stating " By means of the manufacturing method object of the invention, high mechanical performance and high skill in the blade-bushing joint are obtained, this being one of the most critical joints of a wind turbine due to the high degree of stress and fatigue loads." This disclosure confirms that the a mechanical performance blade busing joint is obtained by using a square bushing insert. Therefore, one of ordinary skill in the art would understand that DE LARRINOA's fastening members are square bushings which are fastening members consistent with the claim.). 
As to claim 13, please see the Examiner's Note above regarding the broadest reasonable interpretation of "onto the moulding surface of the mould."
DE LARRINOA discloses a method according to claim 8.
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

wherein a frame (Figure 1 and 3's 2) and the root end insert (1) is lowered onto a moulding surface of the mould (Figure 3) via a hinge (6; see page 3's "Each insert (1) is tied on one of the two positioning templates (2) respectively attached to each mould shell (3) by means of an articulated joint (6) which in a preferred embodiment can be a hinge or similar and that at the same time it acts as a root cover of the mould (3) as can be seen in figure 3.") 
One of ordinary skill in the art would understand that this disclosed hinge to possess at least one guiding slot and at least one guiding pin for the pivoting action. 
Importantly, DE LARRINOA discloses that the above process is used for both the upper and lower mould half segments (see paragraph on the bottom of page 2 and extending onto the top of page 3). This will arrive at two hinges. Since one of ordinary skill in the art would understand that the each hinge of the lowering device (items 6 associated with the top and bottom mould half collectively) have at least one guiding slot and at least on guiding pin, DE LARRINOA discloses a lowering device with plural guiding slots and one of a plural of guiding pins or rollers. Therefore, DE LARRINOA anticipates claim 13's wherein the frame and the root end insert is lowered onto the moulding surface of the mould via guiding slots and guiding pins or rollers.
As to claim 14, please see the claim interpretation set out after the rejection made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above.
DE LARRINOA discloses a method according to claim 8.
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

wherein the method further comprises:
prior to step a), a step of arranging one or more outer fibre layers on the moulding surface, the one or more outer fibre layers defining an outer surface of the wind turbine blade shell part (see top of page 3's "On each of the shells, which can be symmetrical parts, of the mould (3) several layers of fibreglass fabric (4) are placed on the inside of each mould shell (3) generating a multilayer of fabric (4) which forms a stack of tissue (4)."); and/or 
after step b), a step of arranging one or more inner fibre layers on top of the root end insert (see page 4's "With the inserts (1) already positioned on the fabrics, the gaps between inserts (1) are filled with filling blocks; retouching said gaps with strands of fibre yarn that can be continuous or discontinuous - or sprinkling yarn - and fibreglass fabric (4) to avoid remaining resin concentration points in the small gaps that remain between the inserts (1 ) and the filling blocks. Finally, several fabrics of fibreglass fabric (4) are placed on the set formed by the inserts (1) and filling blocks to form the inner layer of a multilayer structure of woven sandwich layers (4) -inserted (1) -woven (4)).
As to claim 15, DE LARRINOA discloses a method according to claim 14.
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

 wherein the method after step b) comprises the steps of supplying a polymer to the outer and inner fibre layers (see page 3's "Once all the layers of different materials are placed, the stack of woven layers (4) is compacted, preferably by a vacuum method, and then a binder matrix is added to the resulting composite material by suction pressure"), and allowing the polymer to cure so as to form the composite structure (see page 3's "curing the hardening process, vacuum pressure is still applied and the temperature is controlled at estimated levels to achieve high mechanical properties of the composite. Once both shells of the mould (3) are obtained, a union is made, preferably by bonding with adhesive of the upper shell, the lower shell and the beam (5) or core.).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, please see the Examiner's Note above regarding the broadest reasonable interpretation of "onto the moulding surface" and "rests on the moulding surface."
The primary reason for indicating claim 9 possess allowable subject matter is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein b1) the root end insert in a first motion step is lowered onto the moulding surface while the root end insert is angled upwards in the longitudinal direction until a first end of the root end insert contacts a part of the moulding surface at the root end, and b2) the root end insert in a second motion step is tilted until the root end insert rests on the moulding surface.
Note this subject matter is understood to correspond with the movement illustrated in Figures 18–19. 
[AltContent: textbox (Step b1))][AltContent: textbox (Step b2))]
    PNG
    media_image3.png
    143
    595
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    143
    595
    media_image3.png
    Greyscale


Importantly, the claimed concept above requires a portion of the root insert to touch first before rest of the remainder of root end insert rests on the moulding surface. It has the benefit of preventing the fibre on the mould surface from wrinkling (see Page 23's Line 23 through Page 24's 
DE LARRINOA WO 2013113962 discloses a method according to claim 8. 
DE LARRINOA further discloses pivoting the assembly in to place in a single motion and fails to arrive at two steps requiring different stages of contact of the root end insert. 
Specifically, DE LARRINOA that the [root end insert] (1) and acts on the articulated joint [of the lowering mechanism] (6) to rotate and place [the root end insert] (1) on the stacking of tissue layers (4) (see first sentence in first full paragraph on page 3). Please see annotation below:
[AltContent: textbox (a first end of the root end)][AltContent: arrow]
[AltContent: textbox (Annotation of DE LARRINOA's Figure 1)][AltContent: arrow][AltContent: rect][AltContent: textbox (a first end of the root end)]
    PNG
    media_image1.png
    515
    588
    media_image1.png
    Greyscale
 
wherein the step b) is carried out in two motions steps, wherein 
b1) the root end insert (item 1) in a first motion step is lowered onto the moulding surface while the root end insert is angled upwards (Figure 1) in the longitudinal direction of the mould until the entirety of the root end insert (see annotation above) contacts a part of the moulding surface at the root end (see arrangement in claim 1 and how tilting occurs. Through this tilting, a first in of the root end insert will contact part of the moulding surface at the root end of the mould).

Simply stated, the prior art fails to fail to remedy these deficiencies. 
Therefore, the subject matter of claim 9 is indicated as allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein b1) the root end insert in a first motion step is lowered onto the moulding surface while the root end insert is angled upwards in the longitudinal direction until a first end of the root end insert contacts a part of the moulding surface at the root end, and b2) the root end insert in a second motion step is tilted until the root end insert rests on the moulding surface.
 Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claim 9 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a driving means for lowering the frame together with root end insert.
Claim 12’s “driving means for lowering” is being under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is understood to correspond to Figure 17’s “telescopic piston cylinder 91 that is connected between a stationary part of the lowering mechanism 85 and the frame 86” (Page 23).
[AltContent: textbox (Reproduction of the Applicant's Allowable driving means (91) used in conjunction with a frame (86) and root end insert assembly)]
    PNG
    media_image4.png
    358
    595
    media_image4.png
    Greyscale

Turning to the prior art, DE LARRINOA discloses a method according to claim 8.
DE LARRINOA further discloses:

[AltContent: textbox (Reproduction of DE LARRINOA's Figure 1)]
    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale

wherein the lowering mechanism (6) comprises a frame (2) for carrying the root end insert (see top of page 3's "Each insert (1) is tied on one of the two positioning templates (2) respectively attached to each mould shell (3) by means of an articulated joint (6)").
However, DELARRINOA fails to disclose a driving means for lowering the frame together with root end insert. 
US 2995777- teaches using driving means (Figure 5's 48) to pivotally position two hinged mould halves together. While this naturally lends itself to manipulating the similar pivoting structure of DE LARRINOA's frame, one of ordinary skill in the art would not have 
US 20140064870- teaches using a hydraulic lift (Figure 6-7, 35) to raise and lower a root end of a blade (¶52). However, this technology is used to help attached the fabricated blade to the actual wind turbine. One of ordinary skill in the art would not have been motivated to combine these teachings to arrive at the deficient limitation absent impermissible hindsight. US 20080296197's Figure 3 is similar and deficient for the same reasons. 
US 4095322- teaches using an arm (98) to pivot a mould structure in place (Figure 6). However, one of ordinary skill in the art would not have been motivated to combine these teachings to arrive at the deficient limitation absent impermissible hindsight.
US 20150298403- teaches a rail system for a wind turbine blade construction (title and Figure 6). This is relevant to claim 12 because it illustrates the size of the wind turbine blade how mechanical systems are useful for placing pieces within a mould. Similarly, US 20150314536 is relevant to claim 12 because it illustrates the size of the wind turbine blade how mechanical systems are useful for placing pieces within a mould (see Figures 6–8).
Therefore, the subject matter of claim 12 is indicated as allowable because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a driving means for lowering the frame together with root end insert.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743